DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct:
Species I drawn to Fig.2: an endoscopy system including a light source comprising a light-emitting means which, is a laser diode or a white light LED with collimator
Species II drawn to Fig.4: an endoscopy system including light source comprises a light-emitting means, where light issuing from the light-emitting means is shaped by the collimator into a parallel beam bundle.
Species III drawn to Fig.5: an endoscopy system including a variable viewing direction, wherein the viewing direction indicated by the arrow can be pivoted along the double arrow.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Thomas Spinelli on March 15, 2021, a provisional election was made without traverse to prosecute the invention of Species I, claims 1-3, 5 and 8-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4 and 6-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 4 and 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II and III, there being no allowable generic or linking claim. Election was made without traverse during the telephone conversation on March 15, 2021.
Applicant’s election without traverse of Species during the telephone conversation on March 15, 2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both “image senor” and “image recorder” in page 3, paragraph 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
Claims 2-3 and 9 state “position grid”. The specification describes the “position grid” which can be stored in a memory, and can be selectively illuminated by using a movable mirror, such as a digital micromirror device. The “position grid” is additionally described as shown in the figures 3a-3d with indication of fiber bundles coupled dominate regions and uncoupled dominate regions. The specification does not have 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

15.	Claims 2-3 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-3 and 9 state “position grid”, where it is not a term of art nor is a known term. Additionally, it is unclear if the position grid representing as a scanned light position of fiber bundles at the coupling point, an arrangement of fiber bundles at the coupling point, or acting as an algorithm/programmable processor for directing light to the fiber bundles at the coupling point. Clarification/correction is required.
	Claims 8-9 state “and/or”, where it is indefinite as if the limitations in the claims are connectable or alternative. Clarification/correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann (US 20150185414).
Regarding Claim 1, Baumann discloses an endoscopy system (Figs.1-3) comprising: an endoscope (endoscope 10); a light source (light source 20); and an optical cable connecting the light source to the endoscope ([0028] and claim 9, endoscope, exoscope or microscope and connected by means of an optical fibre cable for supplying light);
wherein the endoscope (endoscope 10) comprises at least one bundle of endoscope optical fibers (optical fibre bundle 11; See also abstract an optical fibre bundle for transmitting light from the proximal end to the distal end);
	the cable ([0028] and claim 9, endoscope, exoscope or microscope and connected by means of an optical fibre cable for supplying light) comprises at (optical fibre bundle 11); a light source (light source 20) coupling point (Fig.2, showing connection of fibre bundle to light source) is provided where light of the light source (light source 20) is coupled into the at least one bundle of cable optical fibers (Fig.2, optical fibre bundle 11 connected to a light source 20);
	an endoscope coupling point ([0042] an optical fibre bundle 11 which, at the proximal end 14) is provided where light of the light source is coupled from the at least one bundle of cable optical fibers (Fig.2, optical fibre bundle 11 connected to a light source 20) into the at least one bundle of endoscope optical fibers ([0045] the endoscope 10 shows an optical fibre bundle 11 which, at the proximal end 14 thereof, shows a single contiguous bundle 12 of optical fibres 16);
	and the light source (light source 20) is configured to selectively illuminate individual cable optical fibers or groups of cable optical fibers at the light source coupling point ([0048] the control arrangement 30 will selectively actuate the individual-light sources 21),
	the light source (light source 20) comprising a controller (control unit 30) configured to control the light source (light source 20) such that at least some of the cable optical fibers not coupled to endoscope optical fibers at the endoscope coupling point are not illuminated by the light source ([0048] the control arrangement 30 will selectively actuate the individual-light sources 21 in such a way that only the light sources couple light into the proximal ends 14 of the optical waveguide fibres 16 assigned thereto).
	Regarding Claim 2, Baumann discloses the endoscopy system (Figs.1-3) as claimed in claim 1, wherein the light source (light source 20) is configured to selectively illuminate individual positions of a predefined position grid at the light source coupling point ([0048] the control arrangement 30 will selectively actuate the individual-light sources 21),
	and the controller (control unit 30) is assigned a memory (memory 32) which, for the individual positions of the position grid, stores information as to whether a cable optical fiber to be illuminated is located at the respective position ([0047]-[0048] the activated individual-light sources 21 are selected with the aid of the control arrangement 30, which accesses a memory 32 with assignment functions stored therein).
	Regarding Claim 3, Baumann discloses the endoscopy system (Figs.1-3) as claimed in claim 1, wherein the light source (light source 20) comprises at least one movable mirror with which the light of the light source (light source 20) can be deflected in a direction of respective positions of the position grid ([0024] It is suitable to use components such as micromechanical mirrors (MEMS, DMD) for the targeted deflection of the emitted light in the direction of a proximal end surface of an optical waveguide fibre predetermined by the assignment function).
	Regarding Claim 5, Baumann discloses endoscopy system (Figs.1-3) as claimed in claim 1, wherein the light source (light source 20) comprises one of a light-emitting diode and a laser diode ([0044] light source 20 with individual-light sources 21 realized as superminiaturized LEDs on a common substrate).
Regarding Claim 10, Baumann discloses a light source (light source 20) for use with an endoscopy system (Figs.1-3), the light source (light source 20) being configured to: selectively illuminate individual cable optical fibers or groups of cable optical fibers at a light source coupling point ([0010] selectively illuminate the proximal fibre ends with the aid of the individual-light sources assigned to this fibre end, which fibre ends transmit the light thereof to a desired partial bundle and therefore do not impinge other unwanted partial bundles with light); 
the light source (light source 20) comprising a controller configured to control the light source (light source 20) such that at least some of the cable optical fibers not coupled to endoscope optical fibers at an endoscope coupling point are not illuminated by the light source ([0048] the control arrangement 30 will selectively actuate the individual-light sources 21 in such a way that only the light sources couple light into the proximal ends 14 of the optical waveguide fibres 16 assigned thereto).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 20150185414) in view of Baumann et al. (US 20130162775).
Regarding Claim 8, Baumann discloses the endoscopy system (Figs.1-3) as claimed in claim 2, configured to determine whether a cable optical fiber coupled to an ([0015], [0027]-[0028], the identity of the light source and/or the position of the light source in relation to the proximal end of the optical fibre bundle), but does not teach wherein the endoscopy system comprises an image sensor for capturing images generated by the endoscope, and a camera controller configured to evaluate the captured images captured, wherein the camera controller and the controller are coupled to each other. 
Baumann et al. teach wherein the endoscopy system comprises an image sensor for capturing images generated by the endoscope ([0070] camera unit 82, which contains a TOF image sensor), 
and a camera controller configured to evaluate the captured images captured ([0009] image sensor and a controller to control the light generator, to control the time-of-flight image sensor, and to evaluate data supplied by the time-of-flight image sensor to generate 3D data), 
wherein the camera controller and the controller are coupled to each other (Fig.5, [0070]-[0072] control device 104 of supply unit 100 connection to camera unit 82). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baumann to have wherein the endoscopy system comprises an image sensor for capturing images generated by the endoscope and a camera controller configured to evaluate the captured images captured, wherein .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 20150185414) in view of Baumann et al. (US 20130162775) and in further view of Mizuyoshi et al. (US 20110257484).
Regarding Claim 9, the modified device of Baumann and Baumann et al. teach the claimed invention as discussed above concerning claim 8, and Baumann teach wherein the endoscopy system (Fig.1-3) is provided either to operate in an observation mode, in which the only positions of the position grid that are illuminated by the light source are those where cable optical fibers are located which are coupled to endoscope optical fibers at the coupling point ([0010] couple the light into the proximal ends of the optical fibres assigned to the individual-light sources, which proximal ends of the optical fibres are connected to one or more specific partial bundles, such that coupled-in light only emerges from these specific partial bundles), and/or where cable optical fibers are located which at the coupling point are coupled to endoscope optical fibers that radiate light in a desired direction, or to operate in a determination mode, in which all positions of the position grid are illuminated ([0015] situations are determined by the use of different light sources, or else by different positions or orientations of the light source in relation to the proximal end of the fibre bundle, be it in the form of an alternative selection or in the form of a cumulative implementation),
cable optical fibers are arranged which are coupled at the coupling point to endoscope optical fibers ([0045] the endoscope 10 shows an optical fibre bundle 11 which, at the proximal end 14 thereof),
and, if appropriate, in which direction light is radiated from the coupled endoscope optical fibers ([0048]-[0049] selectively actuate the individual-light sources 21 in such a way that only said light sources couple light into the proximal ends 14 of the optical waveguide fibres 16 assigned thereto, which proximal ends guide the light into the partial bundle 13 which points into the envisaged, wanted direction).
	However, the modified device of Baumann and Baumann et al. does not teach wherein the image sensor, the camera controller and the controller interact in order to establish whether, at the respectively illuminated positions of the position grid.
Mizuyoshi et al. teach wherein the image sensor ([0041] image-taking element 21 such as a CCD (Charge Coupled Device) image sensor), the camera controller (image processing module 59) and the controller (light source driver 65) interact in order to establish whether (Fig.1), at the respectively illuminated positions of the position grid (Figs.13a-16, [0092], [0104] the plurality of white LEDs 73 are arranged in a grid-like pattern).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Baumann and , the camera controller and the controller interact in order to establish whether, at the respectively illuminated positions of the position grid as taught by Mizuyoshi et al. in order to control group of LEDs emitted light pattern ([0092] and [0104] of Mizuyoshi et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140114196		Kamimura; Kenji et al.
US 6389205			Muckner et al.
US 20050240080		Diekmann et al.
US 20030076571 		MacAulay, Calum E. et al.
US 20140210975 		Hirakawa; Katsumi et al.
US 20120019821		Chen; Liang-Chia et al.
Kamimura et al. (US20140114196) disclose a bio-optical measurement apparatus to which a measurement probe having a fiber bundle formed by irregularly bundling a plurality of optical fibers is connectable and which irradiates illumination light to a biological tissue through the measurement probe, receives returned light of the illumination light reflected and/or scattered at the biological tissue, and performs optical measurement of the biological tissue.  (See figures and summary).
Muckner et al. (US 6389205) disclose an illumination system for endoscopes having a light source of which the brightness is controlled by a control unit. A hook-up cable containing a bundle of optic fibers is provided to transmit the light from the light source to a light guide situated in the endoscope and extending to a distal end of the 
Diekmann et al. (US 20050240080) disclose an endoscope including an image transmitting system and at least one fiber optics bundle which is mounted by its distal end segment in the endoscope and which at its distal end emits light to illuminate the field of view. A proximal end of the bundle is illuminated by a light source. The endoscope also includes, a tapping system for tapping light from the fiber optics bundle and guiding it to a window in the external endoscope wall.  (See figure 1 and [0008-[0013]).
MacAulay et al. (US 20030076571) disclose a viewing devices, and methods related thereto, comprising a spatial light modulator in the illumination and/or detection light path so that light transmitted to the target via a bundle of light guides or optical system is transmitted substantially only into the cores of the light guide bundle and not into the cladding surrounding the light guides, filler between the light guides in the bundle, or undesired light guides.  (See figures and abstract).
Hirakawa et al. (US 20140210975) disclose a scanning endoscope system including: a scanning endoscope including a light-guiding section that guides illumination light, a driving section that causes the light-guiding section to swing such that an irradiation position of the illumination light draws a trajectory corresponding to a predetermined scanning pattern; and a light-receiving section that receives return light of the illumination light; a test chart device including a plane portion having first and second regions.  (See figures 5A-B and abstract).
Chen et al. (US 20120019821) disclose a first optical fiber module comprising: a line slit coupled to the chromatic dispersion objective; an optical fiber bundle, respectively coupled to the line slit and the light source, wherein a plurality of first optical fibers of the optical fiber bundle are arranged two-dimensionally to couple to the line slit; and a position adjusting unit, selectively coupled to the optical fiber bundle or the line slit for adjusting a relative position between the optical fiber bundle and the line slit.  (See figure 6A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571}270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795